 In the Matter Of SEABOARD LEMON ASSOCIATIONandAGRICULTURAL &CITRUS WORKERS, LOCAL 22342, A. F. L.Case No. R-9194.Decided November 30, 1940Jurisdiction:citrus fruit packing industry.Investigation and Certification of Representatives:existence of question : refusalto accord recognition to union; eligibility of seasonal employees to vote;election necessary.UnitAppropriate for Collective Bargaining:all packing-house employees, ex-cluding supervisory employees who have the right to hire or dischargeFarrand d' Tuttle, by.31r. Edward E. Tuttle,of Los Angeles, Calif.,for the Company..Mr. A. H. Petersen,of Los Angeles, Calif., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 16, 1940, Agricultural, & Citrus Workers, Local22342,A. F. L., herein called the Union, filed with the RegionalDirector for the Twenty-first Region (Los Angeles, California) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Seaboard Lemon Associa-tion,Oxnard, California, herein called the Company, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On October 11, 1940, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) oftheAct and Article III, Section 3, ^ of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it, andto provide for an appropriate hearing upon due notice.Oh October 15, 1940, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to the notice, a hearing was held on October28, 1940, at Los Angeles, California, before W. G. Stuart Sherman,the Trial Examiner duly designated by the Board.The Companywas represented by counsel, the Union by a general representative ;28 N L R. B., No. 46..273 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth participated in the hearing.Full'opportunity to be heard, toexamine and cross-examine witnesses, and so introduce evidencebearing on the issues was afforded all parties.During thecourse ofthe hearing, the Trial Examiner made several rulings on motions andobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On November 12, 1940, the Company filed a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSeaboard Lemon Association is a California corporation with itsprincipal office and. place of business at Oxnard, California. It ,isa nonprofit, cooperative agricultural marketing association of ap-proximately 53 lemon producers.The Company is engaged in thepicking of its members' lemons, in transporting the lemons to thepacking house at Oxnard, and the storing, grading, and packingof said lemons.The employees involved' in this proceeding are thoseengaged in the storing, grading, and packing of lemonsFrom November 1, 1938, to October 31, 1939, the Company stored,graded, and packed 7,876 tons of lemons, all of which were producedwithin the State of California.Six thousand, nine hundred andfifty tons of these lemons were loaded on cars by- the Company anddelivered to California Fruit Growers' Exchange for shipping andmarketing in States other than California.The Company is amember of California Fruit Growers' Exchange.II.THE ORGANIZATION INVOLVEDAgricultural & Citrus Workers, Local 22342,is a labor organiza-tion affiliated with the American Federation of Labor. ' It admitstomembership all packing-house employees of the Company, ex-cluding supervisory employees who have the right to hire ordischarge.III.THE QUESTION CONCERNINGREPRESENTATIONOn September 3, 1940; the Union wrote to the Company, claimingto represent a majority of its employees, and asking for a conference.On September 13, 1940, the Company replied, stating that it would'The Companycontendsthat these employees ,are agricultural workers.We find, nomerit in the Company's contention.SeeNorth Whittier Heights CitrusAssn v.NationalLabor Relations Board,109 F. (2d) 76 (C. C. A. 9), cert.denied319 U.S. 632. SEABOARD LEMON ASSOCIATION275meet with the representative of a majority of its employees, andasking for satisfactory evidence of the Union's claim to a majority.A statement of the Regional Director introduced at the hearingshows that the Union represents a substantial number of employeesin the unit which it alleges is appropriate .2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF TIIE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and. obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union and the, Company agreed at the hearing that allpacking-house employees of the Company, excluding supervisoryemployees who have the right to hire or discharge, constitute anappropriate bargaining unit.We see no reason for departing fromsuch unit.We find that all packing-house employees of the Company, ex-cluding supervisory employees who have the right to hire or dis-charge, constituteaunit appropriate for the purposes of collectivebargaining, and that such unit will insure to employees of the Com-pany the full benefit, of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VT.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning. the repre=sentation of employees of the Company can best be resolved by anelection by secret ballot.The Company urges that no election beheld- until 'i.ts next peak season, namely from March to September1941.The Union urges that an election be held immediately andthat a pay roll of the Company for any period between September3, 1940, and the date of our Direction of Election be used to de-termine eligibility to vote in the election:The Company's businessis seasonaland, although it maintains a force of approximately 502 The Regional Director's statementshows that42 employees whose names appear onthe Company's pay roll have signed applicationcards in the UnionTherewereapproxi-mately 72 employees on the Company's pay roll for the period ending October 12, 1940.413597-42-vol 28-19 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees throughout the year, its employment rolls reach a peakof approximately 160 employees in June, July, and August of eachyear.The president of the Company testified that "most of" theemployees return to work for the Company from year to, year.The Company's pay roll for the period ending September 14, 1940,shows that it employed 119 employees at that time.We shall directthat an election be held at this time.We find that those eligibleto vote in the election shall be employees in the appropriate unit whowere employed during the pay-roll period immediately precedingthe date of our Direction of Election, including employees who,although not employed at that time, were in the employ of the.Company during the pay-roll period ending September 14, 1940,but excluding those employees who have since the pay-roll periodimmediately preceding the date of the Direction of Election quit or,been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAWsentation of employees of Seaboard Lemon Association, Oxnard,California, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All packing-house employees of the Company, excluding super-visory employees who have the right to hire or discharge, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8,' of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRh(=,D that, as part of the investigation authorized by, theBoard to' ascertain representatives for the purposes of collective-bargaining with Seaboard Lemon Association,, Oxnard, California,an election by secret ballot shall be conducted as early as possible,-but 'not later than thirty (30) days from the date of this Direction,Twenty-first Region, acting in this matter as agent for the National'Labor Relations Board, and subject to Article III, Section 9, of saidCompany who were employed during the pay-roll period immediately SEABOARDLEMON ASSOCIATION277preceding the date of this Direction, including employees in_ theappropriate unit who, although not employed during this pay-rollperiod'were in the employ of the Company during the pay-roll periodending September 14, 1940, but excluding supervisory employeeswho-have the right to hire or discharge and employees who havesince the pay-roll period immediately preceding the date of thisDirection quit or been discharged for cause, to determine whetheror not they desire to be represented by Agricultural & Citrus Workers,Local 22342, affiliated with the American Federation of Labor, forthe purposes of collective bargaining.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Direction of Election.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESDecember 31,19/.0On November 30, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.'Pursuant to the Direction of Election,an election by secret ballot was conducted on December 19, 1940, underthe direction and supervision of the Regional Director for the Twenty-first Region (Los Angeles, California).On December 20, 1940, theRegional Director, acting 'pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, issued and duly served upon the parties an Election Reporton the ballot.No objections to the conduct of the ballot or the ElectionReport have been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list-------------------------------------- 129Total ballots cast-------------------------------------------91Total ballots challenged-------------------------------------0Total blank ballots-----------------------------------------0Total void ballots-------------------------------------------0Total ballots not counted------------------------------------0Total ballots counted----------------------------------------91Total votes for Agricultural & Citrus Workers, Local 22342,affiliatedwith the American Federation of Labor---------- 84Total votes against Agricultural & Citrus Workers, Local 22342,affiliated with the American Federation of Labor----------- ' 7By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsI 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT ISHEREBY CERTIFIEDthat Agricultural & Citrus Workers, Local22342, affiliated with the American' Federation of Labor, has -beendesignated and selected by a majority of all packinghouse employeesof Seaboard Lemon Association, Oxnard, California, excluding super-visory employees who have the right to hire or discharge, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the Act, Agricultural & Citrus Workers,Local 22342, affiliated with the American Federation of Labor, isthe exclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions-of employment:28 N. L.R. B., No. 46a.l